Name: Commission Implementing Regulation (EU) 2017/1109 of 21 June 2017 lifting the suspension of submission of applications for import licences under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  beverages and sugar;  cooperation policy;  international trade;  agricultural policy
 Date Published: nan

 23.6.2017 EN Official Journal of the European Union L 162/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1109 of 21 June 2017 lifting the suspension of submission of applications for import licences under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 891/2009 (2) opened annual tariff quotas for imports of sugar products. (2) The submission of applications for import licences under order number 09.4320 was suspended from 28 September 2016 by Commission Implementing Regulation (EU) 2016/1728 (3). (3) Commission Implementing Regulation (EU) 2017/1085 (4) increased the annual quantity for that order number. The suspension of applications should therefore be lifted. (4) In order to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The suspension of submission of applications for import licences under order number 09.4320 laid down by Regulation (EU) 2016/1728 shall be lifted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82). (3) Commission Implementing Regulation (EU) 2016/1728 of 27 September 2016 fixing the allocation coefficient to be applied to the quantities covered by applications for import licences lodged from 8 to 14 September 2016 under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector and suspending submission of applications for such licences (OJ L 261, 28.9.2016, p. 7). (4) Commission Implementing Regulation (EU) 2017/1085 of 19 June 2017 amending Regulation (EC) No 891/2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 156, 20.6.2017, p. 19).